PER CURIAM.
Appellee moved in the trial court for a default against appellant for failure to timely plead. The matter was set for hearing before the trial court, however, appellant never received notice thereof until four days after the hearing date. Entry of a default without adequate notice to appellant was error requiring reversal of the default judgment. Okeechobee Insurance Agency v. Barnett Bank, 434 So.2d 334 (Fla. 4th DCA 1983).
Accordingly, the judgment is reversed and the cause is remanded to the trial court for further proceedings.
DOWNEY, ANSTEAD and BARKETT, JJ., concur.